      Case 1:20-cv-00456-JHR-SMV Document 28 Filed 09/17/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



NATIONAL FAIR HOUSING ALLIANCE,

       Plaintiff,

v.                                                               1:20-cv-00456-JHR-SMV

BEEHIVE HOMES, INC.; BEEHIVE HOMES OF
ALBUQUERQUE; BEEHIVE HOMES OF SANTA
FE; BEEHIVE HOMES OF BERNALILLO; BEEHIVE
HOMES OF ENCHANTED HILLS; BEEHIVE HOMES
OF RIO RANCHO #1; BEEHIVE HOMES OF RIO
RANCHO #2; BEEHIVE HOMES OF WHITE ROCK,

       Defendants.


ORDER GRANTING STIPULATED MOTION FOR SIXTH EXTENSION OF TIME TO
               ANSWER OR RESPOND TO COMPLAINT

       Upon review of the parties’ Stipulated Motion for Sixth Extension of Time to Answer or

Respond to Complaint, and for good cause appearing therein, IT IS HEREBY ORDERED that

the deadline for Defendant Bee Hive Homes, Inc. to answer or otherwise respond to Plaintiff’s

Complaint shall be extended up to, and including, October 9, 2020.

       DATED this _17th_ day of September, 2020.

                                           BY THE COURT:



                                           Magistrate Judge Stephan M. Vidmar
        Case 1:20-cv-00456-JHR-SMV Document 28 Filed 09/17/20 Page 2 of 2




APPROVED-AS-TO FORM:

HOLLAND & HART, LLP

By /s/ Kaitlyn A. Luck
Gregory M. Saylin (pro hac pending)
Tyson C. Horrocks (pro hac pending)
222 S. Main Street, Suite 2200
Salt Lake City, UT 84101
TEL: (801) 799-5800
FAX: (801) 799-5700
GMSaylin@hollandhart.com
TCHorrocks@hollandhart.com

Kaitlyn Luck
110 N. Guadalupe, Suite 1
Santa Fe, NM 87501
TEL: (505) 988-4421
KALuck@hollandhart.com

Attorneys for Defendant Bee Hive Homes, Inc.

-and-
EISENBERG & BAUM, LLP

By: /s/ Andrew Rozynski (signed with permission)
Andrew Rozynski
Eric M. Baum
24 Union Square East, Fourth Floor
New York, NY 10003
TEL: (212) 353-8700
Email: arozynski@eandblaw.com
        ebaum@eandblaw.com

Morgan Williams*
NATIONAL FAIR HOUSING ALLIANCE
1331 Pennsylvania Avenue, NW, Suite 650
Washington, DC 20004
TEL: (202) 898-1661
Email: mwilliams@nationalfairhousing,org

Attorneys for Plaintiff
*pro hac vice application to be filed
                                               2
